DISSENTING OPINION BY
Judge SIMPSON.
I disagree with the Majority’s determination that S & H Transport, Inc. (S & H) *604was not “involved” in the rendering of any public utility service and thus not entitled to relief from the City of York’s (City) business privilege and mercantile tax (BPT) under the third clause in Section 301.1(f)(2) of the Local Tax Enabling Act (Act), Act of December 31,1965, P.L. 1257, as amended, 53 P.S. § 6924.301.1(f)(2), and Section 343.02(c)(3) of the City Ordinance, Bus. Reg. & Tax § 343.02(c)(3) (incorporating Section 301.1(f)(2) of the Act into the City Ordinance). Therefore, I respectfully dissent.
Section 301.1(f)(2) of the Act provides in pertinent part (with emphasis added):
Such local authorities shall not have the authority by virtue of this act:
* * *
(2) To levy, assess or collect a tax[1] on the gross receipts from utility service of any person or company whose rates and services are fixed and regulated by the Pennsylvania Public Utility Commission or[2] on any public utility services rendered by any such person or company or[3] on any ‘privilege or transaction involving the rendering of any such public utility service ....
53 P.S. § 6924.301.1(f)(2) (clause numbers added for reference).
Importantly, the provision of the Act which provides that local authorities “shall not have the authority” to levy certain described taxes, does not involve a tax exemption which would subject the critical statutory words to a strict construction test; rather, “the words ‘shall not have authority1 have been construed to be a limitation on the power to tax so that doubts relating to their construction are resolved in favor of the taxpayers.” Golden Triangle Broad., Inc. v. City of Pittsburgh, 31 Pa.Cmwlth. 547, 377 A.2d 839, 842 (1977) (en banc), aff'd 483 Pa. 525, 397 A.2d 1147 (1979) (citing Directory Publ’g Co. v. Pittsburgh, 205 Pa.Super. 423, 211 A.2d 509, 511 (1965)).
Rather than construing the language of the Act in favor of S & H, the Majority-does the opposite and interprets the language in favor of the City. Thus, the Majority arrives at the conclusion that S & H was not “involved” in the rendering of any public utility service because S & H is merely a freight brokerage service which quotes a price to shippers and then “stands in the stead of the shipper” to secure better shipping rates from common carrier transport companies. Majority Op. at 602-03. Because S & H “does not, itself, transmit, deliver or furnish transportation of property,” the Majority holds that S & H is not involved in the rendering of a public utility service for purposes of the language in Section 301.1(f)(2) of the Act. Majority Op. at 603.
I believe the Majority’s construction of the word “involved” is unnecessarily narrow, thereby expanding the City’s expressly limited power to tax. Accordingly, the Majority’s interpretation fails to follow principles of statutory construction. Golden Triangle.
Although S & H functions as a “middleman” between shippers and common carriers, S & H nonetheless prepares the contracts that provide certain prequalified common carriers with opportunities to haul 5 & H’s customers’ goods. In so doing, S 6 H not only selects the common carrier, but negotiates the cost of the public utility services it provides. To that end, S & H’s Controller, David Ruiz (Controller), testified that in a typical S & H-brokered transaction, when a common carrier picks up a load from a S & H customer-shipper, it would receive a bill of lading from the shipper as proof of delivery. Notes of Testimony (N.T.), 12/7/13, at 26; Reproduced Record (R.R.) at 59a. The common *605carrier then gives the bill of lading to S & H. Id. S & H then bills the shipper. Id.
Controller further testified that S & H selects the common carrier used and negotiates the carrier’s charges for each and every load. N.T. at 42-43; R.R. at 75a-76a. In essence, S & H sells a product, which includes its brokerage services and the selected common carrier. Id. Moreover, S & H does not receive any revenue that is not related to freight delivery. N.T. at 27; R.R. at 60a.
Given these circumstances, I believe S & H’s transactions with its customer-shippers, which include the selection of the common carrier and the negotiation of the charges for each load, “involve” the rendering of a public utility service by the common carriers.1 I would not construe the statutory language as to require that S & H itself physically transport its customers’ freight. Therefore, I would affirm the order of the respected trial court holding S & H not liable for the City’s BPT under Section 801.1(f)(2) of the Act.2

. At trial, the parties agreed that a licensed common carrier, which S & H uses to transport the freight, provides a public utility service. Tr. Ct. Slip. Op., 2/27/14 at 4; R.R. at 10a.


. Similarly, I respectfully disagree with the concurring opinion to the extent that it construes the term "such” public utility service in the third clause to refer to "utility service of any person or company whose rates and services are fixed and regulated by the Pennsylvania Public Utility Commission ..." in the first clause.
This construction of the ambiguous term "such” ignores the previously described duty to resolve doubts in favor of taxpayers. Golden Triangle.
Worse, this construction of the term "such” also ignores the statutory construction tenant known as the last antecedent rule. According to this rule, courts should generally apply qualifying words to the words immediately preceding them, not to other words, phrases or clauses more remote. See 1 Pa.C.S. § 1903(b); Commonwealth v. Packer, 568 Pa. 481, 798 A.2d 192 (2002). Applying the last antecedent rule, the ambiguous term "such” in the third clause would refer to the phrase "any public utility service” in the second clause, not to remote language in the first clause.